Citation Nr: 1421513	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified with posttraumantic stress disorder (PTSD) symptoms (formerly rated as PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for PTSD and assigned a 10 percent initial rating, effective from November 15, 2006.  In a May 2011 Decision Review Officer decision, a higher initial rating of 30 percent was assigned, effective from November 15, 2006 through March 13, 2010 and then from May 1, 2010 forward.  (A 100 percent disability rating was assigned from March 14, 2010 through April 30, 2010 for a period of hospitalization over 21 days.)  As the 30 percent rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary so that another VA examination to assess the current nature and severity of the Veteran's acquired psychiatric disability.  The Veteran was last examined for VA compensation in April 2012.  An August 2012 statement documented panic attacks, and at his hearing in November 2012, the Veteran testified to spending hours alone in his basement, which both suggest symptoms more severe than noted by the April 2012 VA examiner, warranting a new VA examination. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Veteran attested to receiving VA treatment every three months at the Denver VA Medical Center (VAMC), as well as counseling at the Minneapolis VAMC.  The most recent VA treatment note is dated in August 2012.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Therefore, VA treatment records dated from August 2012 to the present should be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran from the Denver and Minneapolis VAMCs and any associated outpatient clinics, dated from August 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail. 

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



